Citation Nr: 1032230	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  97-31 495	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and posttraumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for a bilateral hand and 
wrist disorder, to include a rash and/or an orthopedic 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition of the 
feet. 

5.  Entitlement to an effective date prior to July 23, 1997, for 
the award of service connection for acne keloidalis nuchae of the 
scalp.

6.  Entitlement to an effective date prior to March 3, 1999, for 
the award of nonservice-connected pension benefits.

7.  Entitlement to an initial rating higher than 50 percent for 
acne keloidalis nuchae of the scalp prior to August 30, 2002.  

8.  Entitlement to a rating higher than 80 percent for acne 
keloidalis nuchae of the scalp since August 30, 2002.  

9.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

10.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel







INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987, 
from June 1988 to August 1988, and from February 1991 to July 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

In December 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge of the Board, also 
commonly referred to as a Travel Board hearing.

The issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a skin condition of 
the feet, as well as the issue of entitlement to a TDIU, are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Type II diabetes mellitus is included in the list of diseases 
presumptively associated with exposure to herbicides (Agent 
Orange) in Vietnam; however, the Veteran did not serve in the 
Republic of Vietnam during the Vietnam era, and no evidence shows 
that he was ever exposed to herbicides while on active duty.

2.  The Veteran's type II diabetes mellitus was first diagnosed 
many years after his military service ended and has not been 
etiologically linked by competent medical evidence to his 
service.

3.  The Veteran has not been diagnosed with PTSD, and his 
diagnosis of schizophrenia was first diagnosed many years after 
his separation from active duty and has not been linked by 
competent medical evidence to service.

4.  The Veteran does not have an orthopedic disability involving 
either hand or wrist.

5.  A rash on the Veteran's wrist was first identified many years 
after service and has not been linked by competent medical 
evidence to service. 

6.  On July 23, 1997, the RO received the Veteran's claim for 
service connection for a skin disorder involving his scalp; prior 
to this date, however, the Veteran did not file an informal or 
formal claim pertaining to a skin disorder of the scalp.

7.  An unappealed April 1996 rating decision denied the Veteran's 
claim for nonservice-connected pension benefits.  

8.  On March 3, 1999, the RO received another claim for 
nonservice-connected pension benefits, which was ultimately 
granted effective from the date of claim on March 3, 1999.  

9.  The Veteran is receiving the maximum schedular ratings for 
his service-connected acne keloidalis nuchae of the scalp, which 
is rated 50 percent prior to August 30, 2002, and 80 percent 
since.  

10.  There is no evidence that the Veteran's acne keloidalis 
nuchae of the scalp has independently cause marked interference 
with employment or required frequent periods of hospitalization. 

11.  The Veteran does not have a service-connected disability 
that results in the loss of use of both lower extremities, the 
loss of use of a lower and a upper extremity, or the loss of use 
of a lower extremity which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of a 
wheelchair.

12.  The Veteran is not blind, and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both knees 
or one or both hips, or loss of use of either hand or either foot 
as a result of a service-connected disability.

CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A psychiatric disorder, to include schizophrenia and PTSD, 
was not incurred in  or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

3.  A bilateral hand and wrist disorder, to include a rash and/or 
orthopedic disability, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).

4.  The criteria are not met for an effective date prior to July 
23, 1997, for the grant of service connection for acne keloidalis 
nuchae of the scalp.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 
C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2009).

5.  The criteria are not met for an effective date prior to March 
3, 1999, for the award of nonservice-connected pension benefits.  
38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.157, 3.400 (2009).

6.  The criteria are not met for an initial rating higher than 50 
percent for acne keloidalis nuchae of the scalp prior to August 
30, 2002.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14 (2009), 4.118, Diagnostic Code 7800 (prior 
to August 30, 2002).

7.  The criteria are not met for a disability rating higher than 
80 percent for acne keloidalis nuchae of the scalp since August 
30, 2002.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7800 (2009).

8.  The criteria for specially adapted housing assistance or a 
special home adaptation grant have not been met.  38 U.S.C.A. §§ 
2101(a), 5107 (West Supp. 2005); 38 C.F.R. § 3.809 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant statutes, VA regulations, and case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist a claimant in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain; and (3) that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  This notice must include information that a 
downstream disability rating and an effective date for the award 
of benefits will be assigned if service connection is granted.  
Id. at 486.  

The Veteran was provided VCAA notice in response to his claims in 
numerous letters dated in March 1999, June 2000, May 2004, July 
2004, September 2004, November 2005, March 2006, April 2006, 
August 2006, October 2006, February 2008, and April 2009.  
Overall these letters indicated the type of information and 
evidence needed to substantiate the claims, and explained the 
division of responsibility between him and VA in obtaining this 
supporting evidence, including lay evidence and private and VA 
medical treatment records.  

The Veteran did not received full VCAA notice concerning all the 
claims prior to their initial adjudication by the RO.  But after 
providing all required VCAA notice, the claims were readjudicated 
by the RO and/or AMC, the most recent of which were in two 
supplemental statements of the case (SSOCs) in January 2010 and 
February 2010.  This is important to point out because the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

With respect to the ratings assigned for his service-connected 
acne of the scalp, the appeal arise from the initial rating 
assigned by the RO after granting service connection for this 
condition.  The  Federal Circuit and the U.S. Court of Appeals 
for Veteran's Claims (Court) have held that where the underlying 
claim for service connection has been granted and there is 
disagreement as to downstream questions, such as an initial 
rating, the claim has been substantiated and there is no need to 
provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Courts' reasoning in Hartman and Dunlap leads to the conclusion 
that further VCAA notice is not required in this case.  In sum, 
the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of these claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO obtained all pertinent records 
that he and his representative identified as relevant to these 
claims.  These records include VA and private treatment records, 
as well as records pertaining to his award of Social Security 
Administration (SSA) benefits.  38 C.F.R. § 3.159(c)(1) and 
(c)(2).  In addition, he was afforded several VA compensation 
examinations to determine the nature and severity of his service-
connected acne of the scalp, which has been assigned the highest 
schedular ratings both prior to and since August 30, 2002.  
Moreover, none of these reports indicates that the Veteran's acne 
renders him unable to secure or maintain gainful employment.  38 
C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The Board notes that the Veteran has not been afforded VA 
examinations concerning his claims for service connection for (i) 
type II diabetes mellitus; (ii) a psychiatric disorder, to 
include schizophrenia and PTSD; or (iii) a bilateral hand and 
wrist disorder, to include a rash and/or orthopedic disability.  
However, VA examinations are not warranted because the standards 
set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have 
not been met.  In McLendon, the Court held that a medical 
examination is necessary in a service-connection claim when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R.   § 3.159(c)(4).

In this case, however, there is no confirmed evidence of a 
current disability involving PTSD or a disability involving his 
hands and wrists.  In addition, although diagnosed with type II 
diabetes mellitus and a psychiatric disorder involving 
schizophrenia, these disorders were first diagnosed many years 
after his military service ended and have not been etiologically 
linked by competent medical evidence to any period of military 
service.  There is also no evidence that the Veteran was ever 
exposed to Agent Orange in service.  Accordingly, the Board finds 
that no further development is needed to meet the requirements of 
the VCAA or Court.

II.  Service Connection for Diabetes Mellitus

The Veteran was diagnosed with type II diabetes mellitus in 2001.  
He believes this condition was caused by his exposure to Agent 
Orange during tests performed at Fort Leonard Wood, MO, in 1987, 
and at Fort Sill, OK, in 1988.  For the reasons set forth below, 
however, the Board finds no basis to grant his claim.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  In general, 
service connection requires: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Type II diabetes mellitus may be presumed to have been incurred 
in service if manifest to a compensable degree of at least 10 
percent within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active military, 
naval, or air service, certain specified diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service. 38 C.F.R. § 3.309(e).  The list of diseases includes 
type II diabetes mellitus.  Id.  Thus, service connection may be 
presumed for residuals of Agent Orange exposure by showing two 
elements.  First, a Veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

However, even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine whether service connection may be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994)

The Board finds that presumptive service connection due to Agent 
Orange exposure is not warranted for the Veteran's type II 
diabetes mellitus.  While type II diabetes mellitus is one of the 
specific diseases listed in 38 C.F.R. § 3.309(e), the Veteran's 
service personnel records do not show, nor has the Veteran 
alleged, that he served in the Republic of Vietnam.  Also, no 
evidence suggests that he was ever exposed to herbicides in 
service.  The Board has reviewed the Veteran's service personnel 
records, none of which mentions his participation or involvement 
in testing or handling any kind of herbicide such as Agent 
Orange.

Service connection for type II diabetes mellitus, therefore, may 
only be established with proof of actual direct causation or by 
showing that it became manifest to a compensable degree within 
one year of service.  See Combee, supra.  See also McCartt v. 
West, 12 Vet. App. 164, 167 (1999) (wherein the Court held that 
the provisions set forth in Combee, which actually instead 
concerned radiation exposure, are nonetheless equally applicable 
in cases, as here, involving claimed Agent Orange exposure).  And 
mere lay assertions of this purported cause-and-effect 
relationship do not constitute competent medical evidence with 
respect to the nexus requirement.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

No such medical nexus evidence has been submitted in this case.  
The Veteran's service treatment records make no reference to 
diabetes mellitus or laboratory findings which suggest increased 
blood sugar levels.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Instead, the record shows the Veteran's type II diabetes mellitus 
was first diagnosed in October 2001, over ten years after his 
most recent period of military service had ended.  This 
significant gap provides compelling evidence against the claim on 
both direct-incurrence and presumptive bases.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability).

Also, none of the treatment records in the claims file includes a 
medical opinion concerning the etiology or date of onset of the 
Veteran's type II diabetes mellitus.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency 
concerning the nexus element is fatal to the claim.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The only evidence in support of the Veteran's claim is his 
unsubstantiated lay opinion.  As already explained, however, 
without any medical training and expertise, he simply is not 
qualified to render a medical opinion concerning the cause of his 
type II diabetes mellitus.  His personal opinion, therefore, does 
not constitute competent medical evidence for consideration by 
the Board.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-95 (laypersons are not competent to render medical 
opinions).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for type II diabetes mellitus, 
claimed as due to Agent Orange exposure.  And as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).  Accordingly, the appeal is denied.

III.  Service Connection for a 
Psychiatric Disorder, to Include 
Schizophrenia and PTSD

The Veteran claims that he suffers from PTSD as a result of 
several sexual assaults while on active duty.  But since the 
Veteran's psychiatric diagnosis involves schizophrenia, the Board 
will adjudicate the claim for service connection for a 
psychiatric disorder, to include schizophrenia and PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding 
that the scope of a mental health disability claim includes any 
mental disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

Service connection for PTSD is somewhat different than a general 
claim involving other psychiatric disorders in that, at the time 
he filed his claim, it required: [1] a current diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM- IV, presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2009); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Recently, regulations governing PTSD claims were amended by 
liberalizing in some cases the evidentiary standard for 
establishing the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010).  VA regulation also outlines the process 
of verifying stressors involving personal assault.  See 38 C.F.R. 
§ 3.304(f)(3).  As discussed below, however, since the Veteran 
has not been diagnosed with PTSD, an analysis concerning his 
alleged stressors is not relevant to this appeal.  Therefore, the 
Board finds that the Veteran is not prejudiced by the fact that 
he has not been notified of the recent amendments.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby).

PTSD has never been diagnosed.  Instead, the record shows that he 
has been diagnosed with various psychiatric disorders other than 
PTSD - namely, schizophrenia, a psychotic disorder (not otherwise 
specified), and polysubstance abuse (alcohol and cocaine).  
Indeed, a December 2005 VA compensation examination report lists 
a diagnosis of psychotic disorder, not otherwise specified, 
asymptomatic during the interview.  Also significant is the fact 
that a PTSD screen performed by VA in December 2007 was negative.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  

Thus, since the Veteran does not have the required DSM-IV 
diagnosis of PTSD, this aspect of his claim must be denied.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, and that without this minimum level of proof, there is 
no valid claim).  Although the Veteran believes he suffers from 
PTSD, he simply is not competent to attribute his psychiatric 
symptoms to a specific diagnosis of PTSD, which requires medical 
training and expertise.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494-95 (laypersons are not competent to render 
medical opinions).

And since there is no diagnosis of PTSD, the Board need not 
discuss whether the Veteran's alleged stressors involving  
personal assault and harassment can be verified according to 38 
C.F.R. § 3.304(f)(3).  In other words, the denial of the claim 
based on the absence of a diagnosis of PTSD renders 38 C.F.R. § 
3.304(f)(3).  inapplicable.  However, the Board will consider the 
Veteran's alleged stressors when discussing the remaining aspect 
of his claim involving schizophrenia, although without the need 
for special development pursuant to 38 C.F.R.                 § 
3.304(f)(3), since this only applies if there is a diagnosis of 
PTSD.  

The Veteran's diagnoses of schizophrenia and a psychotic disorder 
(not otherwise specified) involve psychosis.  See 38 C.F.R. § 
3.384.  See also 71 Fed. Reg. 42,758-60 (July 28, 2006).  This is 
significant because a psychosis will be presumed to have been 
incurred in service if manifested to a compensable degree (at 
least 10 percent disabling) within one year after service.  This 
presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the present case, however, no evidence indicates that the 
Veteran's psychosis had its onset either in service or within one 
year of his separation from active duty in July 1991.  Initially, 
it is worth mentioning that the Veteran was treated at Jackson 
Mental Health for drug dependency involving marijuana from March 
1981 to July 1982, which is five years prior to his initial 
enlistment in June 1986.  However, no other psychiatric disorder 
was identified at that time or at any time prior to service.  In 
addition, each of his enlistment examinations made no reference 
to a psychiatric disorder.  In other words, the Veteran entered 
service in sound condition with no preexisting psychiatric 
disability noted at entrance.  38 U.S.C.A. § 1111.

His service treatment records make no reference to a chronic 
psychiatric disorder.  In a June 1988 Report of Medical History, 
the Veteran checked the box for "Yes" next to "Frequent 
trouble sleeping."  The examining physician elaborated that the 
Veteran reported an occasional sleeping problem due to worrying; 
however, a psychiatric evaluation at that time was normal.  
Moreover, when examined in June 1991, about a month before his 
separation from his final period of active duty, there was no 
reference to psychiatric problems, including trouble sleeping.  
So, in the absence of a psychiatric disorder in service, the 
service treatment records provide highly probative evidence 
against his claim.  See Struck, supra.  

There is also no medical evidence that he developed a psychosis 
within one year of his separation from active duty in July 1991, 
thereby precluding service connection on a presumptive basis.  38 
C.F.R. §§ 3.307, 3.309.  In fact, the record shows that he was 
first diagnosed with a psychiatric disorder many years after his 
military service had ended.  

An August 2000 VA outpatient treatment report notes the Veteran's 
statement that he had an "emotional overload" a month ago and 
experienced "a change in his personality."  He also related 
that he had seen a psychiatrist in 1996 and again in 1998 for 
auditory hallucinations.  He then reported that both his mother 
and aunt had a history of schizophrenia.  The diagnoses were 
substance induced mood disorder and adjustment disorder with 
depressive features.  The Veteran's stressors at that time were 
identified as unemployment and erectile dysfunction due to a back 
disability.  When treated in October 2000, the diagnoses were 
alcohol abuse, possible cocaine dependency, and substance induced 
mood disorder.  It was further noted that malingering should be 
ruled out.  Interesting, the Veteran specifically denied any 
history of physical or sexual abuse, which is the basis for his 
claim.  

When seen by VA in November 2004, the Veteran reported that he 
had been raped two weeks prior.  He explained that the assailant 
initially placed him in a choke hold before placing him in 
handcuffs, throwing him to the ground, and sexually assaulting 
him.  The clinician's assessment included (1) rectal discharge - 
questionable rape recently, per patient, and (2) visual 
hallucination before assault.  

But it was not until August 2005 that the Veteran was diagnosed 
with schizophrenia.  Subsequent VA treatment records dated from 
2005 to 2009 show continued treatment for schizophrenia, a 
psychotic disorder (not otherwise specified), and polysubstance 
abuse.  However, none of these records indicates that any of 
these psychiatric disorders are related to service or that his 
psychosis developed within one year of his separation from active 
duty in July 1991.  See Maggitt, Watson, D'Amico, all supra. 

In sum, the medical evidence indicates that the Veteran's 
psychiatric disorder, to include schizophrenia, did not have its 
onset either in service or during the one-year presumptive period 
after service.  Rather, the evidence shows that it was first 
documented approximately ten years after his most recent period 
of military service ended.  See Maxson, supra.   In addition, the 
Veteran's statements in which he attributes his psychiatric 
disorder to having been sexually assaulted in service are not 
credible.  

With respect to the Veteran's statements, the Board acknowledges 
that lay evidence is one type of evidence that must be 
considered, see Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005), and that the Veteran is competent to report a sexual 
assault in service as well as experiencing psychiatric symptoms 
since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  However, the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  See also Layno v. Brown, 6 
Vet. App. 465 (1994). (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  

The Veteran's credibility in this case is undermined by the fact 
that the only reference to a sexual assault is in November 2004, 
when the Veteran reported that he was raped two weeks prior, 
which is over a decade after his separation from active duty.  In 
fact, he specifically denied any kind of sexual trauma when 
interviewed in connection with psychiatric treatment in October 
2000 and October 2001.  These inconsistent statements, combined 
with the fact that a psychiatric disorder was not identified 
until many years after the Veteran's separation from active duty, 
undermines his credibility concerning his allegations of sexual 
assault in service as well as his having experienced psychiatric 
symptoms since service.  See Macarubbo v. Gober, 10 Vet. App. 388 
(1997) (holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting 
Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.").  Rather, the Veteran's 
statements are found to be incredible because they are 
inconsistent with the evidence of record, including his own 
statements.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include schizophrenia 
and PTSD.  Therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal is denied.

IV.  Service Connection a Bilateral Hand and 
Wrist Disorder, to Include a Rash and/or an 
Orthopedic Disability

The procedural history concerning this claim is complicated and 
requires a brief discussion.  A November 2006 rating decision on 
appeal denied service connection for a "wrist condition," 
although it is unclear whether the disability referred to an 
orthopedic or a skin disorder.  The RO noted there was no 
evidence of a wrist condition in service and no evidence of 
arthritis within one year of his separation from active duty.  
The RO then noted that a May 2006 VA treatment record documented 
that a rash was present on the Veteran's right wrist, with no 
opinion concerning the diagnosis or whether it was related to 
service.  The RO therefore denied the claim.

In a SOC issued in February 2008, the RO characterized the issue 
on appeal as a bilateral hand and wrist condition.  In denying 
the claim, the RO focused on the fact that X-rays taken in 
December 2005 were normal, thereby precluding a finding that the 
Veteran has a current orthopedic disability involving either hand 
or wrist.  However, the SOC made no reference to a potential skin 
disorder.  A February 2010 SSOC, however, characterized the 
disability as a "wrist rash," with no reference to orthopedic 
disability.  

In light of these prior adjudications, the Board has 
characterized the disability on appeal as a bilateral hand and 
wrist disorder, to include a rash and/or an orthopedic 
disability.  For the reasons set forth below, the Board will deny 
the claim because there is no evidence of a current orthopedic 
disability involving either hand or wrist, and no evidence of a 
nexus between a rash seen on his right wrist in 2006 and service. 

With respect to the orthopedic aspect of his claim, X-rays taken 
in December 2005 show that his hands and wrists were normal.  
Indeed, no medical evidence indicates that the Veteran has any 
kind of orthopedic disability involving either hand or wrist.  
Thus, this aspect of his claim must be denied on the basis that 
there is no competent medical evidence of a current orthopedic 
disability.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (1992).   And the Veteran is simply not competent to 
attribute any complaints of hand or wrist pain to a diagnosis, 
such as arthritis.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494-95.

With respect to his alleged rash, the only reference to this 
problem is a May 2006 treatment record which notes the presence 
of a rash on the Veteran's right wrist.  The fact that this rash 
was first identified approximately sixteen years after service 
provides compelling evidence against a finding that it had its 
onset in service.  See Maxson, supra.  Also significant is the 
fact that none of the medical records, including the May 2006 VA 
treatment record, includes a medical opinion concerning the 
etiology or date of onset of the rash on his right wrist.  See 
Maggitt, supra.  The lack medical evidence showing a nexus or 
link between the rash diagnosed in May 2006 and service is fatal 
to the claim.  See Watson, 4 Vet. App. at 314 ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").

The Board thus finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for a bilateral hand and wrist disorder, to include a rash and/or 
an orthopedic disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. 53-56.  Moreover, the Veteran's 
statements in support of his claim lack credibility based on the 
fact that no skin disorder was ever identified until many years 
after his final separation from active duty.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.  Accordingly, 
the appeal is denied.




V.  Entitlement to an Effective Date Prior to July 23, 
1997, for the Award of Service Connection for Acne 
Keloidalis Nuchae of the Scalp

The Veteran is requesting an effective date earlier than July 23, 
1997, for the award of service connection for acne keloidalis 
nuchae of the scalp.  In various written statements, he argues 
that the effective date should go back to when he was separated 
from active duty in 1991.  For the reasons set forth below, 
however, the Board finds no grounds to grant his earlier 
effective date claim.  

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  In cases involving direct service connection, the 
effective date will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R.                        
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any 
communication or action indicating an intent to apply for one or 
more VA benefits may be considered an informal claim.  38 C.F.R.         
§ 3.155.  An informal claim must identify the benefit sought.  
The term "application" is used interchangeably with claim and is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2009); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The relevant facts of this case are not in dispute.  The Veteran 
was separated from active duty in July 1991.  On July 23, 1997, 
the RO received his claim for service connection for a skin 
disorder involving his scalp.  The RO denied the claim in July 
1997 and September 1997.  After filing an appeal, the Board 
granted the claim in a February 1999 decision.  The RO 
effectuated the Board's decision by assigning an effective from 
the date he filed his claim on July 23, 1997.  The Veteran 
appealed that decision by requesting an effective date back to 
when he was separated from active duty in 1991. 

At no time has the Veteran alleged that he actually filed a claim 
for a skin disorder prior to July 23, 1997.  And, unfortunately, 
according to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400(b)(2)(i), since he admittedly did not file an actual claim 
prior to July 23, 1997, there is no legal basis for an earlier 
effective date.  The Board has reviewed the record in its 
entirety but finds neither a formal nor an informal communication 
in writing that can be construed as a claim for service 
connection for a skin disorder prior to July 23, 1997.

The Veteran's argument that he is entitled to an effective date 
back to 1991 because his skin disorder was present since service 
has no legal merit.  VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed with VA.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  In short, there is no basis to grant an effective date 
prior to July 23, 1997, since there is no evidence the Veteran 
filed a claim for a skin disorder prior to that date.

In conclusion, the Board finds that the preponderance of the 
evidence is against an effective date earlier than July 23, 1997, 
for the award of service connection for acne keloidalis nuchae of 
the scalp.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.            §§ 
3.102, 4.3.  Hence, the appeal of this claim is denied.

VI.  Entitlement to an Effective Date Prior to March 
3, 1999, For the Award of Nonservice-Connected 
Pension Benefits

The Veteran was awarded nonservice-connected pension benefits, 
effective from March 3, 1999.  He is now seeking an earlier 
effective date for that award.  But the Board finds no basis to 
grant his claim.  Thus, the effective date of March 3, 1999, for 
the award of nonservice-connected pension benefits is upheld. 

The effective date for pension claims received on or after 
October 1, 1984, is the date of receipt of the claim, unless, 
within one year from the date on which the Veteran became 
permanently and totally disabled, he files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of his own willful 
misconduct, was so incapacitating that it prevented him from 
filing a disability pension claim for at least the first 30 days 
immediately following the date on which he became permanently and 
totally disabled.  See 38 C.F.R.         § 3.400(b)(1)(ii)(A)-(B) 
(2009).

In this case, the Veteran initially filed a claim for nonservice-
connected pension benefits in November 1995.  In April 1996, the 
RO notified the Veteran that his claim had been denied.  Since 
the Veteran made no attempt to appeal that decision within one 
year of notification, the April 1996 decision became final.  38 
U.S.C.A. § 7105 (West 2002).

On March 3, 1999, the RO received the Veteran's VA Form 21-8940, 
wherein he claimed a total disability and provided information 
concerning his income.  In a November 2004 letter, the RO 
notified the Veteran that it had awarded nonservice-connected 
pension benefits, but that it would continue to only pay VA 
compensation benefits since this was greater than a nonservice-
connected pension award.  The RO initially erred by issuing a 
rating decision notifying the Veteran that May 16, 2005, was the 
correct effective date for his award of nonservice-connected 
pension.  In April 1999, however, the RO notified the Veteran 
that March 3, 1999, was the correct effective date of his pension 
award.  

The Veteran's only argument is that the effective date of his 
pension should go back to when he initially filed his claim in 
November 1995.  Unfortunately, this type of argument has been 
considered and rejected by the Court in previous cases.  The 
Court held that the rule of finality regarding an original claim 
implies that the date of that claim is not to be a factor in 
determining an effective date if the claim is later reopened.  
The Court held that the term "new claim," as it appears in 38 
C.F.R.       § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 16 
Vet. App. 244, (2002); see also Livesay 15 Vet. App. at 172 
(holding that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted in 
the award of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 F.3d 
1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective 
date for a service- connection award based upon the reopened 
claim as the date on which the Veteran "first sought to reopen 
his claim").  Accordingly, the Veteran is not entitled to an 
effective date prior to March 3, 1999, for his award of 
nonservice-connected pension benefits.

In reaching this conclusion, the Board finds no evidence that the 
Veteran was so incapacitated that he was unable to file a claim 
for pension for at least the first 30 days following the date on 
which he became totally disabled.  See 38 C.F.R.            § 
3.400(b)(1)(ii)(A)-(B) (2008).  Thus, assigning an effective date 
prior to March 3, 1999, on this basis is not warranted.

The Board concludes that there is no legal basis to award the 
Veteran an effective date prior to March 3, 1999, for the award 
of nonservice-connected pension benefits.  Hence, the appeal must 
be denied.

VII.  Entitlement to Increased Ratings for Acne Keloidalis 
Nuchae of the Scalp, Rated 50 Percent Prior to August 30, 
2002, and 80 Percent Since 

The procedural history concerning this claim is complex and 
requires some discussion.  In July 1997 and September 1997, the 
RO denied service connection for acne keloidalis.  After the 
Veteran filed an administrative appeal, the Board issued a 
February 1999 decision in which it granted service connection for 
a skin disorder of the occipital region of the scalp, classified 
as acne keloidalis nuchae/acne keloid.  The RO effectuated the 
Board's decision by assigning an initial 30 percent rating, 
effective July 23, 1997.  The Veteran appealed that decision by 
requesting a higher initial rating.  

In an April 1999 decision, the RO assigned a higher 50 percent 
rating for the Veteran's acne.  However, rather than granting 
this higher rating from July 23, 1997, the RO assigned an 
effective date of February 23, 1999, for that award.  So at that 
time the Veteran's acne was rated as 30 percent disabling prior 
to February 23, 1999, and 50 percent disabling since.  

In January 2010, however, the RO assigned the 50 percent rating 
back to July 23, 1997, and assigned a higher 80 percent rating 
from August 30, 2002, which was the date VA changed its 
regulations for rating skin disabilities.  Therefore, the issue 
on appeal is entitlement to higher ratings for acne keloidalis 
nuchae of the scalp, rated 50 percent prior to August 30, 2002, 
and 80 percent since.  

Since this claim arises from the Veteran's disagreement with the 
initial ratings assigned following the grant of service 
connection, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as "staging," 
with equal consideration for the entire body of evidence.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, 
when a Veteran timely appeals an initial rating, VA must consider 
whether the rating should be "staged" to compensate the Veteran 
for times since the effective date of the award when the 
disability may have been more severe than at other times during 
the course of the appeal).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor. 38 C.F.R. § 
4.3.

At the time the Veteran filed his claim, disfigurement from a 
scar of the head, face or neck was rated under Diagnostic Code 
7800.  This code provided a maximum 50 for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  A rating higher 
than 50 percent was not available under this code at that time.  
38 C.F.R. § 4.118, DC 7800 (prior to August 30, 2002).

As already mentioned, VA issued new regulations for rating skin 
disabilities under 38 C.F.R. § 4.118, which became effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine whether 
an increased rating for the Veteran's acne is warranted.  See 
VAOPGCPREC 3-00; see also 38 U.S.C.A. § 5110(g).

Under the revised criteria of DC 7800, a maximum 80 percent 
rating is warranted for disfigurement of the head, face, and 
neck, with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes [including eyelids], ears 
[auricles], cheeks, lips), or exhibit six or more characteristics 
of disfigurement.  A rating higher than 80 percent is not 
available under this code.  See 38 C.F.R. 4.118 (since august 30, 
2002).

It thus appears that the Veteran's acne keloidalis nuchae of the 
scalp has been assigned maximum schedular ratings of 50 percent 
prior to August 30, 2002, and 80 percent since that date.  
Therefore, there is no legal basis to assign higher schedular 
ratings for this disability at any time since the initial grant 
of service connection.  

Although a higher schedular rating for the Veteran's acne 
keloidalis nuchae of the scalp is not available, the Board must 
determine whether the claim should be referred to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation."  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997) (when a Veteran is in receipt of the maximum combined 
schedular evaluation possible pursuant to the amputation rule of 
38 C.F.R. § 4.68, consideration of entitlement to an 
extraschedular rating for the disability at issue is still 
appropriate).

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or to the Director of Compensation and Pension Service 
for consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  38 C.F.R.                 
§ 3.321(b)(1).  "The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

In the present case, the Board finds that the Veteran's 
symptomatology and limitation of functioning concerning his acne 
keloidalis nuchae of the scalp are reasonably contemplated by the 
rating schedule under the first prong of the analysis.  It is 
therefore unnecessary to reach the question of whether the 
disability causes marked interference with employment or frequent 
periods of hospitalization.  But even assuming for the sake of 
argument that the second prong of Thun applies, there is still no 
evidence that his acne keloidalis nuchae of the scalp has 
independently caused marked interference with employment, meaning 
above and beyond that contemplated by his assigned ratings. 

There is no indication that the Veteran has been hospitalized 
because of his acne keloidalis nuchae of the scalp.  Concerning 
his employment, the record shows that the Veteran stopped working 
in August 1995 due to a work-related back injury.  In addition, 
records from the Social Security Administration (SSA) show that 
he was awarded disability benefits due to a primary diagnosis of 
paranoid schizophrenia and a secondary diagnosis of sprain and/or 
strain of all types, with no reference to his acne.  In short, no 
medical evidence indicates that his acne keloidalis nuchae of the 
scalp has markedly interfered with his ability to work.  

According to 38 C.F.R. § 4.1, generally the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of time working from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  This is to say, the Board is not 
disputing that his acne keloidalis nuchae of the scalp may impair 
his occupational functioning.  But this alone is not tantamount 
to concluding there is marked interference with his employment - 
again, meaning above and beyond that contemplated by the assigned 
ratings of 50 and 80 percent.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.

For these reasons and bases, the Board is not required to remand 
this case for extraschedular consideration.  VAOPGCPREC 6-96.  
See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

VIII.  Certificate of Eligibility for 
Assistance In Acquiring Specially Adapted 
Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) The loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(2) Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or (3) 
The loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(4) The loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  38 
U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee with 
use of a suitable prosthetic appliance.  The determination will 
be made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc. in the case of the hand, 
or balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with prosthesis.  
Id. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to specially adapted housing.  The 
Veteran's acne keloidalis nuchae of the scalp is his only 
service-connected disability, which, by its very nature, does not 
cause loss of use of an extremity as defined by VA regulations.  
In other words, no evidence shows that the Veteran's acne on his 
scalp has resulted in the absence of effective function in any 
extremity other than that which would be equally well served by 
an amputation stump at the site of election below the elbow or 
knee with use of a suitable prosthetic appliance.  Thus, the 
Veteran does not have any of the qualifying disabilities for 
specially adapted housing.

In summary, as the criteria of 38 U.S.C.A. § 2101(a) and 38 
C.F.R. § 3.809(b) are controlling, entitlement to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing cannot be granted, given the Veteran's service-connected 
disability status at this time.

IX.  Certificate of Eligibility for 
Assistance in Acquiring a Special Home 
Adaptation Grant

In order for a Veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home adaptation, 
he or she must be entitled to compensation for permanent and 
total disability which (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical loss 
or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809(a).

As noted above, service connection has not been granted for 
blindness, nor is service connection in effect for any disability 
other than acne.  Consequently, the Board finds that entitlement 
to benefits under the provisions of 38 U.S.C.A.            § 
2101(b); 38 C.F.R. § 3.809(a) cannot be granted.


ORDER

The claim of entitlement to service connection for type II 
diabetes mellitus, claimed as due to Agent Orange exposure, is 
denied.

The claim of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia and PTSD, is denied.

The claim of entitlement to service connection for a bilateral 
hand and wrist disorder, to include a rash and/or an orthopedic 
disability, is denied.

The claim of entitlement to an effective date prior to July 23, 
1997, for the award of service connection for acne keloidalis 
nuchae of the scalp is denied.

The claim of entitlement to an effective date prior to March 3, 
1999, for the award of nonservice-connected pension benefits is 
denied.

The claim of entitlement to an initial rating higher than 50 
percent for acne keloidalis nuchae of the scalp prior to August 
30, 2002, is denied.  

The claim of entitlement to a rating higher than 80 percent for 
acne keloidalis nuchae of the scalp since August 30, 2002, is 
denied.  

The claim of entitlement to specially adapted housing assistance 
or a special home adaptation grant is denied.


REMAND

A remand is warranted because additional VCAA notice is required 
concerning the Veteran's petition to reopen his previously denied 
claim for service connection for a skin condition of the feet on 
the basis of new and material evidence.  As a result, the TDIU 
claim also must also be remanded.

With respect to the claim of whether new and material evidence 
has been submitted to reopen a claim for service connection for a 
skin condition of the feet, none of the VCAA notice letters to 
the Veteran comply with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
wherein the Court indicated that he must be (1) notified of the 
evidence and information necessary to reopen the claim, (i.e., 
describe what new and material evidence is); (2) notify him of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify him of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006), wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would overcome 
the prior deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.

With respect to the TDIU claim, the Board notes that this claim 
is inextricably intertwined with the above claim concerning 
service connection for a skin condition of the feet.  Any 
potential grant of service connection for this alleged disability 
involving his feet may bear significantly on his TDIU claim.  See 
Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim 
predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim regarding 
the same condition).  Therefore, the Veteran's TDIU claim must be 
referred back to the RO for adjudication after the requirements 
of this remand have been met.

Accordingly, this case is REMANDED for the following action:

1.  Send the Veteran a supplemental VCAA 
notice letter to comply with the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In particular, this letter must 
notify him of the specific reasons for the 
previous denial of his claim for service 
connection for a skin condition of the feet 
in March 2003; (2) apprise him of the type 
of evidence and information necessary to 
reopen this claim, i.e., explain what would 
constitute new and material evidence; and 
(3) explain what specific evidence is 
required to substantiate the elements 
needed to grant the underlying claim on the 
merits.

2.  After giving the Veteran a sufficient 
time to respond, readjudicate the issue of 
whether new and material evidence has been 
submitted to reopen a claim for service 
connection for a skin condition of the 
feet, as well as the claim of entitlement 
to a TDIU.  If either claim is not granted 
to the Veteran's satisfaction, send him and 
his representative another SSOC and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


